ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MARC J. GORDON of Springfield, who was admitted to the bar of this State in 1959, be publicly reprimanded for his failure to act with diligence, his gross negligence, his pattern of neglect, his failure to communicate, his misrepresentations to his clients, and his failure to protect his clients’ interests, all in violation of RPC 1.3, 1.1(a), 1.1(b), 1.16(d), 1.4, 8.4(c), and 1.16(d), respectively;
It is ORDERED that the report of the Disciplinary Review is adopted, and MARC J. GORDON is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.